 Case 2:21-cv-00040-JRG Document 62 Filed 08/11/21 Page 1 of 2 PageID #: 967




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

GESTURE TECHNOLOGY                            §
PARTNERS, LLC,                                §
                                              §
Plaintiff,                                    §         Case No. 2:21-cv-00040-JRG
                                              §
         v.                                   §         JURY TRIAL DEMANDED
                                              §
HUAWEI DEVICE CO., LTD.,                      §
HUAWEI DEVICE USA, INC.,                      §
                                              §
Defendants.                                   §


                               NOTICE OF APPEARANCE

        Erika Warren of Warren Lex LLP appears as counsel for defendants Huawei Device Co.,

Ltd. and Huawei Device USA, Inc.


Date: August 11, 2021                    Respectfully submitted,

                                         ______________________________________
                                         Erika Warren (California Bar No. 295570)
                                         Warren Lex LLP
                                         2261 Market Street, No. 606
                                         San Francisco, California, 94114
                                         +1 (415) 895-2940
                                         +1 (415) 895-2964 facsimile
                                         21-040@cases.warrenlex.com

                                         Attorney for Defendants Huawei Device Co., Ltd.
                                         and Huawei Device USA, Inc.
 Case 2:21-cv-00040-JRG Document 62 Filed 08/11/21 Page 2 of 2 PageID #: 968




                                CERTIFICATE OF SERVICE

       I certify that on August 11, 2021, I filed the foregoing document under Local Rule CV-5

and served it on counsel of record through the Court’s electronic filing system.


                                            ______________________________________
                                            Erika Warren




                                               –2–
